Citation Nr: 18100199
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-22 960
DATE:	March 29, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
The issue of entitlement to special monthly pension (SMP) benefits is denied.
FINDING OF FACT
The Veteran is in receipt of special monthly compensation (SMC) on account of the need for regular aid and attendance of another person, and SMP at either the housebound rate or for aid and attendance are lesser benefits.
CONCLUSION OF LAW
The claim for SMP benefits at the housebound rate or for aid and attendance is dismissed.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from April 1969 to November 1970.
These matters are before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that granted entitlement to a nonservice-connected pension, and denied entitlement to service connection for depressive disorder, entitlement to SMP for both aid and attendance and housebound benefits, as well as denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a Notice of Disagreement in January 2012.  A Statement of the Case was issued in March 2014.  The Veteran filed a Substantive Appeal in June 2014, and requested a hearing before the Board.
Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is broadening the Veterans claim of entitlement to service connection for depressive disorder to a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as reflected in the issues section above.  See id. at 5 (the claim cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...).
In December 2016, the Veteran failed to appear before the Board for his scheduled hearing.  He did not present good cause to excuse his absence.  As such, the Veterans hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).
In February 2016, the RO granted entitlement to TDIU.  As such, this issue is no longer before the Board. 
 
1. Entitlement to special monthly pension benefits
By law, a Veteran whose countable income exceeds the rate allowed for a pension benefit cannot meet the income requirements for payment of pension.  In this case, the SMC benefits awarded above exceed the income requirements for SMP.  Since the Veteran is already receiving a greater benefit, SMC based on the need for aid and attendance, the Veteran is precluded by his income from eligibility for payment of SMP. 
Since the law, not the facts of this case, precludes VA from paying SMP to the Veteran while he is receiving SMC based on the need for aid and attendance, the appeal must be dismissed for lack of legal entitlement.
 
REMANDED ISSUE
The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder is remanded for additional development.
The Veterans most recent VA examination in September 2011 is inadequate for adjudicative purposes.  The examiner opined that the Veterans depressive disorder was less likely than not related to his military service, but did not provide a sufficient rationale for this conclusion.  The examiner indicated that the Veterans alcohol dependence after service caused his mental health condition.  The examiner failed to determine if the Veterans experiences in Vietnam could have caused his alcohol dependence.  The Veteran may have only started mental health treatment at VA in September 1997, but his treatment records reflect ongoing difficulties with his experiences in Vietnam.  In July 2001, the Veteran relayed an experience regarding the death of a solider in Vietnam during a psychiatric evaluation.  In March 2002, the Veteran reported experiencing symptoms of depression beginning when he left Vietnam.  In August 2009, the Veteran reported flashbacks associated with his deployment to Vietnam.  In September 2009 and September, the Veteran endorsed nightmares about service in Vietnam.  The most recent VA examination report did not sufficiently address these reports of ongoing symptomatology associated with the Veterans experiences on active duty.  As such, a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The matter is REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
2. After the aforementioned development is complete, schedule the Veteran for a VA examination with an appropriate clinician to determine the etiology of his acquired psychiatric disorder(s).  A complete copy of the claims file must be made available to the examiner, including a copy of this remand.  The examiner should consider the Veterans lay reports of observable symptomatology associated with any aquired psychiatric disorder diagnoses.  After a thorough review of the file, the examiner should opine as to the following:
(a.) List any and all mental health conditions with which the Veteran is presently diagnosed;
(b.) For each condition, is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veterans acquired psychiatric disorder was incurred in or otherwise related to active duty service?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  The Veterans lay assertions must be considered and discussed.  
If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.



3. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

